98 F.3d 1333
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Neil GLOVER, Plaintiff, Appellee,v.Sgt. David CRAWFORD, Defendant, Appellant.
No. 96-1634.
United States Court of Appeals, First Circuit.
Oct. 11, 1996.

Jeffrey R. Howard, Attorney General, and Ann F. Larney, Assistant Attorney General, on brief for appellant.
Paul Bennett and Frank L. Bruno on brief for appellee.
D.N.H.
AFFIRMED.
Before TORRUELLA, Chief Judge, and SELYA and STAHL, Circuit Judges.
Per Curiam.


1
Appellant-defendant David Crawford appeals from the district court's denial of his renewed motion for judgment as a matter of law.  We summarily affirm the denial of the motion for substantially the reasons stated by the district court in its order dated May 24, 1996.


2
Affirmed. See 1st Cir.  R. 27.1.